Case: 11-40597     Document: 00511819685         Page: 1     Date Filed: 04/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2012
                                     No. 11-40597
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

LORENZO HERRERA-ISIDORO, also known as Juan Perea-Valdez,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-74-1


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Lorenzo Herrera-Isidoro pleaded guilty to illegal reentry after removal, in
violation of 8 U.S.C. §§ 1326(a)-(b). On the other hand, he challenges his jury-
trial convictions for conspiracy to transport and harbor aliens and transporting
and harboring an alien and placing the life of another in danger, in violation of
8 U.S.C. §§ 1324(a)(1)(ii), (a)(1)(A)(iii), (a)(1)(A)(v)(I), (a)(1)(v)(II), and
(a)(1)(B)(iii).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40597    Document: 00511819685      Page: 2    Date Filed: 04/12/2012

                                  No. 11-40597

      Herrera contends there was insufficient evidence for the convictions.
Herrera’s having preserved this issue by a motion for judgment of acquittal at
trial, review is de novo. E.g., United States v. Bennett, 664 F.3d 997, 1011 (5th
Cir. 2011). Our court will affirm “if a reasonable trier of fact could conclude from
the evidence that the elements of the offense were established beyond a
reasonable doubt”. Id. (internal quotation marks omitted). We do “not evaluate
the weight of the evidence or the credibility of the witnesses, but view the
evidence in the light most favorable to the verdict, drawing all reasonable
inferences to support the verdict”. Id. Review of the sufficiency of the evidence
is the same for circumstantial evidence as it is for direct evidence. United States
v. Ibarra-Zelaya, 465 F.3d 596, 602 (5th Cir. 2006).
      Circumstantial evidence adduced at trial, viewed in the light most
favorable to the verdict, was sufficient for a reasonable juror to find Herrera
guilty. Id. Trial testimony established: Herrera and “Javier” were involved in
an ongoing alien smuggling operation using a “stash house”; they arranged for
the purchase of the pickup used to transport the illegal aliens on 4 August 2009;
and one of the aliens whom they transported needed medical attention and
another died. Further, testimony placed Herrera at the scene when law
enforcement witnessed aliens fleeing from the pickup truck and his fingerprint
on the right passenger seatbelt linked him to the vehicle. Herrera’s contention
that the Government’s witnesses were not credible is unavailing. See, e.g.,
United States v. Thompson, 647 F.3d 180, 183 (5th Cir. 2011) (credibility
determinations resolved in favor of verdict).
      Herrera also contends the district court erred when it denied his motion
for a new trial because the jury foreperson allegedly had a personal grudge
against one of his lawyers. Review is for abuse of discretion. E.g., United States
v. Thomas, 627 F.3d 146, 161 (5th Cir. 2010), cert. denied, 131 S. Ct. 2470 (2011).
The foreperson testified at the evidentiary hearing on Herrera’s motion that:
during voir dire she did not answer untruthfully; she did not know the lawyer

                                         2
   Case: 11-40597   Document: 00511819685     Page: 3   Date Filed: 04/12/2012

                                 No. 11-40597

before the trial began; and she was unaware that he had created a video
opposing her mother’s candidacy for local public office on behalf of her mother’s
opponent. The district court did not abuse its discretion. See id. at 160-61.
      AFFIRMED.




                                       3